Exhibit 10.2

 

Radiant Logistics, Inc.

2012 Stock Option and Performance Award Plan

RESTRICTED STOCK UNIT AWARD

Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), pursuant to
the terms of its 2012 Stock Option and Performance Award Plan effective as of
November 13, 2012 (the “Plan”) and the Restricted Stock Unit Award Agreement
attached to this Restricted Stock Unit Award (this “RSU Award”), hereby grants
to the individual named below (the “Grantee”) the right to receive the number of
shares of the Corporation’s Common Stock as is set forth below, subject to
vesting as set forth below and the terms and conditions of this RSU Award and
the Restricted Stock Unit Award Agreement attached to this RSU Award. The terms
of this RSU Award are subject to all of the provisions of the Plan and the
attached Restricted Stock Unit Award Agreement, with such provisions being
incorporated herein by reference. All of the capitalized terms used in this RSU
Award and the Restricted Stock Unit Award Agreement not otherwise defined herein
or therein shall have the same meaning as defined in the Plan.  A copy of the
Plan and the prospectus for the Plan have been delivered to Grantee together
with this RSU Award and the Restricted Stock Unit Award Agreement.

 

1.

 

Date of Grant:

 

 

 

 

2.

 

Name of Grantee:

 

 

 

 

3.

 

Number of Units:

 

 

 

(each Unit representing one share of Common Stock, subject to adjustment as
provided in the Plan)

 

4.

 

Vesting of Restricted Stock Units (subject to adjustment as provided in the
Plan):

 

Vesting Date

No. of Units to be Vested*

 

 

 

*Vesting to occur pursuant to Section 1 of the attached Restricted Stock Unit
Award Agreement and conditioned upon continued employment or service as
described in Sections 1 and 5 therein.

 

The Grantee acknowledges receipt of, and understands and agrees to be bound by
all of the terms of, this RSU Award, inclusive of the attached Restricted Stock
Unit Award Agreement, and the Plan, and that the terms thereof supersede any and
all other written or oral agreements between the Grantee and the Corporation
regarding the subject matter contained herein.

 

Radiant Logistics, Inc.

 

Grantee:

 

 

 

By:

 

 

Date:

 

 

Title:

 

 

 

Date:

 

 

 




 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT made as of the grant date set forth in Section 1 of the RSU Award
to which this Agreement relates and is attached (the “Date of Grant”) between
Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), and the
individual identified in Section 2 of the Restricted Stock Unit Award to which
this Agreement relates and is attached (the “Grantee”).

 

W I T N E S S E T H:

WHEREAS, the Corporation adopted the Radiant Logistics, Inc. 2012 Stock Option
and Performance Award Plan effective as of November 13, 2012 (the “Plan”),
providing for the grant of Restricted Stock Units or the right to receive shares
of Common Stock of the Corporation (the “Common Stock”) by Employees and/or
Consultants of the Corporation; and

WHEREAS, the Audit and Executive Oversight Committee (the “Committee”) has
authorized the grant of Restricted Stock Units to the Grantee on the date of
this Agreement as evidenced by the Restricted Stock Unit Award to which this
Agreement is attached (the “RSU Award”), thereby allowing the Grantee to acquire
a proprietary interest in the Corporation in order that the Grantee will have a
further incentive for remaining with and increasing his or her efforts on behalf
of the Corporation; and

WHEREAS, this Agreement is prepared in conjunction with and under the terms of
the Plan, which are incorporated herein and made a part hereof by reference; and

WHEREAS, the Grantee has accepted the grant of Restricted Stock Units evidenced
by the RSU Award and has agreed to the terms and conditions stated herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Grant and Vesting of RSU Award.  The Corporation hereby grants to the Grantee
as a separate incentive in connection with his or her employment and not in lieu
of any salary or other compensation or fees for his or her services, an award of
that number of Restricted Stock Units (as set forth in Section 3 of the RSU
Award) on the date hereof, subject to all of the terms and conditions in this
Agreement and the Plan. The RSU Award grants to the Grantee the right to receive
that number of shares of Common Stock of the Corporation (at the rate of one
share of Common Stock for each Restricted Stock Unit) as provided in the vesting
schedule set forth in Section 4 of the RSU Award, provided that the Grantee
remains an Employee or Consultant of the Corporation or any Affiliate as of each
such vesting date or dates as indicated in Section 4 of the RSU Award and as
provided in Section 5 hereof. In addition, the RSU Award may vest and shares of
Common Stock subject to the RSU Award may become vested and issuable pursuant to
and as provided in Sections 3, 4(c) and 10 of this Agreement.

2. Issuance of Shares of Common Stock.  As soon as practicable, but not more
than 30 days, after each date as of which shares of Common Stock subject to the
RSU Award become vested and issuable pursuant to Section 1, 3, 4(c) or 10 of
this Agreement, the Corporation shall direct its transfer agent to issue such
number of shares of Common Stock in the name of Grantee or a nominee in book
entry.

3. Committee Discretion to Accelerate Vesting.  The Committee may decide, in its
absolute discretion, to accelerate the vesting on the balance, or some lesser
portion of the balance, of the Restricted Stock Units evidenced by the RSU Award
at any time.  If so accelerated, the Restricted Stock Units will be considered
to have vested as of the date specified by the Committee.

- 2 -

 

--------------------------------------------------------------------------------

 

4. Termination or Forfeiture of Unvested RSU Awards Upon Termination of
Employment and Termination of Consulting Relationship.

(a)As of the date of termination of the Grantee’s employment with the
Corporation and its Affiliates or Termination of Consulting Relationship for any
reason other than death or Disability of the Grantee, then the Grantee shall
forfeit his or her rights to receive all of the remaining shares of Common Stock
subject to the RSU Award that have not vested pursuant to Section 1, 3 or 10 of
this Agreement and been issued as of the date Grantee’s employment with the
Corporation or any Affiliate terminates or as of the date of Termination of
Consulting Relationship.

(b)If the Grantee dies or his or her employment or Consulting Relationship with
the Corporation or any Affiliate is terminated by reason of his or her
Disability while he or she is employed by or in a Consulting Relationship with
the Corporation or any Affiliate, in each case within one (1) year after the
Date of Grant, then the Grantee shall forfeit his or her rights to receive all
of the remaining shares of Common Stock subject to the RSU Award that have not
vested pursuant to Section 1, 3 or 10 of this Agreement as of the date Grantee’s
employment the Corporation or any Affiliate terminates or date of Termination of
Consulting Relationship.

(c)If the Grantee dies or his or her employment or Consulting Relationship with
the Corporation or any Affiliate is terminated by reason of his or her
Disability while he or she is employed by or in a Consulting Relationship with
the Corporation or any Affiliate, in each case one (1) year or more after the
Date of Grant, the Restricted Stock Units evidenced by the RSU Award will become
immediately vested with respect to that number of underlying shares of Common
Stock subject to the RSU Award that would have vested and become issuable
pursuant to Section 4 of the RSU Award and Section 1 of this Agreement on the
next annual anniversary of the Date of Grant, irrespective of the Grantee’s
death or Disability (such date, the “Section 4(c) Deemed Vesting Date”), and
such shares of Common Stock underlying such Restricted Stock Units shall be
issued immediately thereafter to the Grantee and the Grantee shall forfeit his
or her rights to receive all of the remaining shares of Common Stock subject to
the RSU Award that have not vested pursuant to Section 1, 3, 4(c) or 10 of this
Agreement; provided, however, that if Section 4 of the RSU Award provides for
cliff vesting on a date certain that occurs after the Section 4(c) Deemed
Vesting Date, then for purposes of determining any immediate vesting under this
Section 4(c), the vesting period of the RSU Award shall be re-determined as if
such RSU Award vested in equal annual installments over its originally scheduled
vesting time period instead of in one installment on the cliff vesting date as
indicated in Section 4 of the RSU Award and the Restricted Stock Units evidenced
by the RSU Award will become immediately vested with respect to that number of
underlying shares of Common Stock subject to the RSU Award that would have
vested and become issuable on this re-determined basis during the period of time
between the Date of Grant and the Section 4(c) Deemed Vesting Date, and such
shares of Common Stock underlying such Restricted Stock Units shall be issued
immediately thereafter to the Grantee and the Grantee shall forfeit his or her
rights to receive all of the remaining shares of Common Stock subject to the RSU
Award that have not vested pursuant to Section 1, 3, 4(c) or 10 of this
Agreement. As soon as practicable, but not more than 30 days, after such date,
the Corporation shall direct its transfer agent to issue such number of shares
of Common Stock that have vested pursuant to this Section 4(c) of this Agreement
in the name of Grantee or a nominee in book entry. By way of example and for
clarification and the avoidance of doubt, if the RSU Award was scheduled to
cliff vest on the three-year anniversary of the Date of Grant and the Grantee
dies or his or her employment or Consulting Relationship with the Corporation or
any Affiliate is terminated by reason of his or her Disability while he or she
is employed by or in a Consulting Relationship with the Corporation or any
Affiliate on the 18th month anniversary of the Date of Grant,  the Restricted
Stock Units evidenced by the RSU Award will become immediately vested with
respect to two-thirds of the underlying shares of Common Stock subject to the
RSU Award (which represents that number of underlying shares of Common Stock
that would have been vested as of the Section 4(c) Deemed Vesting Date assuming
the RSU Award vested in three equal annual installments), and such shares of
Common Stock shall be issued immediately thereafter to the Grantee and the
Grantee shall forfeit his or her rights to receive the remaining one-third
shares of Common Stock subject to the RSU Award that have not vested pursuant to
Section 1, 3, 4(c) or 10 of this Agreement.

- 3 -

 

--------------------------------------------------------------------------------

 

(d)The change in a Grantee’s status from that of an Employee to that of a
Consultant will, for purposes of this Agreement, be deemed to result in a
termination of such Grantee’s employment with the Corporation and its
Affiliates, unless the Committee otherwise determines in its sole discretion.
The change in a Grantee’s status from that of a Consultant to that of an
Employee will not, for purposes of this Agreement, be deemed to result in a
termination of such Grantee’s service as a Consultant, and such Grantee will
thereafter be deemed to be an Employee for purposes of this Agreement. Unless
the Committee otherwise determines in its sole discretion, a Grantee’s
employment or other service will, for purposes of this Agreement, be deemed to
have terminated on the date recorded on the personnel or other records of the
Corporation or the Affiliate for which the Grantee provides employment or other
service, as determined by the Committee in its sole discretion based upon such
records. Notwithstanding the foregoing, if payment of the RSU Award is subject
to Section 409A of the Code and payment is triggered by a termination of the
Grantee's employment or Consulting Relationship, such termination must also
constitute a "separation from service" within the meaning of Section 409A of the
Code, and any change in employment status that constitutes a "separation from
service" under Section 409A of the Code will be treated as a termination of
employment or Termination of Consulting Relationship, as the case may be.

5.Continuous Employment or Consulting Relationship Required.  The Restricted
Stock Units evidenced by the RSU Award shall not vest as described in Section 1
of this Agreement unless the Grantee shall have been continuously employed by
the Corporation or any Affiliate or in a continuous Consulting Relationship with
the Corporation or any Affiliate from the Date of Grant until the applicable
vesting date.

6. Withholding of Taxes.  Notwithstanding anything in this Agreement to the
contrary, no certificate or book-entry notation representing shares of Common
Stock may be delivered to the Grantee upon vesting of the Restricted Stock Units
evidenced by the RSU Award unless and until the Grantee shall have delivered to
the Corporation the minimum statutorily required amount of any federal, state or
local income or other taxes which the Corporation may be required by law to
withhold with respect to such vesting of the RSU Award and the issuance and
delivery of shares of Common Stock in connection therewith.  The Grantee may
elect to satisfy any such income tax withholding requirement by payment in cash
to the Corporation on or prior to the vesting date, or in the Committee’s  sole
discretion and pursuant to such procedures as may be established by the
Committee in its sole discretion, (i) by having the Corporation withhold shares
of Common Stock otherwise deliverable to the Grantee upon vesting of the RSU
Award or by delivering to the Corporation previously acquired shares of Common
Stock; provided, however, that the number of such shares of Common Stock so
withheld shall not exceed the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and foreign tax purposes, including payroll
taxes, that are applicable to supplemental taxable income; (ii) by effecting
“sell-to-cover” transactions through a broker in which the Grantee sells that
number of shares of Common Stock in the open market (whether under a trading
plan or instruction pursuant to Rule 10b5-1 of the Exchange Act or otherwise) to
fund the required tax withholding obligations and all applicable fees and
commissions due to, or required to be collected by the broker and making
arrangements to remit the cash proceeds of such sales to the Corporation; or
(iii) by a combination of such methods.

7. After the Death of the Grantee.  Any delivery of Common Stock to be made to
the Grantee under this Agreement shall, if the Grantee is then deceased, be made
to the Grantee’s designated beneficiary, or if no such beneficiary survives the
Grantee, his or her estate.  Any transferee must furnish the Corporation with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Corporation to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

8. Reservation of Shares of Common Stock. The Corporation shall at all times
during the term of this Agreement reserve and keep available such number of
shares of the Common Stock as will be sufficient to satisfy the requirements of
this Agreement. The shares of Common Stock deliverable to the Grantee may be
either previously authorized but unissued shares or issued shares which have
been reacquired by the Corporation.

9. No Rights of Stockholder.  Neither the Grantee nor any person claiming under
or through the Grantee shall be, or have any of the rights or privileges of, a
stockholder of the Corporation in respect of any shares of Common Stock
deliverable hereunder unless and until such shares of Common Stock have been
issued pursuant to Section 2 of this Agreement. Notwithstanding the generality
of the foregoing, Grantee shall not be entitled to vote any of the shares of
Common Stock subject to the RSU Award, or otherwise exercise any incidents of
ownership

- 4 -

 

--------------------------------------------------------------------------------

 

with respect to such shares of Common Stock until such shares have been issued
pursuant to Section 2 of this Agreement, but shall be entitled to dividend
equivalents with respect to dividends declared on Common Stock and such dividend
equivalents shall vest and be delivered in the same manner as the shares of
Common Stock subject to the RSU Award.  

10.Change in Control of the Corporation. If there is a Change in Control, the
Restricted Stock Units evidenced by the RSU Award will be subject to the
provisions of Article IX of the Plan; provided, however, that if the Restricted
Stock Units evidenced by the RSU Award are continued, assumed or substituted
pursuant to Article IX of the Plan and within one (1) year following such event,
the Grantee’s employment or Consulting Relationship is terminated by the
Corporation or any Affiliate without Cause, the Restricted Stock Units evidenced
by the RSU Award shall vest automatically and the shares of Common Stock
underlying such Restricted Stock Units shall be issued immediately thereafter to
the Grantee; provided, however, that if such RSU Award is subject to Section
409A of the Code, the Grantee’s termination must also constitute a "separation
from service" within the meaning of Section 409A of the Code, and any change in
employment status that constitutes a "separation from service" under Section
409A of the Code will be treated as a termination of employment or Termination
of Consulting Relationship, as the case may be. As soon as practicable, but not
more than 30 days, after such date, the Corporation shall direct its transfer
agent to issue such number of shares of Common Stock in the name of Grantee or a
nominee in book entry.

11.Registration.  The Corporation shall, at any time, register or qualify the
shares of Common Stock pursuant to the Securities Act of 1933, as amended.

12.Approval of Counsel.  The issuance and delivery of shares of Common Stock
pursuant to the Plan shall be subject to approval by the Corporation’s counsel
of all legal matters in connection therewith, including, but not limited to,
compliance with the requirements of the Securities Act of 1933, as amended, and
the Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, and the requirements of any stock exchange or automated trading
medium upon which the Common Stock may then be listed or traded.

13.Resale of Common Stock, Etc.  The Common Stock issued hereunder shall bear
the following (or similar) legend if required by counsel for the Corporation:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE FIRST BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS, IN THE OPINION OF
COUNSEL FOR THE CORPORATION, SUCH REGISTRATION IS NOT REQUIRED.

 

14.Limitation of Action.  The Grantee and the Corporation each acknowledges that
every right of action accruing to the Grantee or it, as the case may be, and
arising out of or in connection with this Agreement against the Corporation, on
the one hand, or against the Grantee, on the other hand, shall, irrespective of
the place where an action may be brought, cease and be barred by the expiration
of three (3) years from the date of the act or omission in respect of which such
right of action arises.

15.Notices.  Each notice relating to the RSU Award and this Agreement shall be
in writing and delivered in person, by recognized overnight carrier or by
certified mail to the proper address.  All notices to the Corporation or the
Committee shall be addressed to them at 405 114th Avenue, SE, Third Floor,
Bellevue, WA 98004 Attn:  General Counsel.  All notices to the Grantee shall be
addressed to the Grantee or such other person or persons at the Grantee’s
address set forth in the Corporation’s records.  Anyone to whom a notice may be
given under this Agreement may designate a new address by notice to that effect.

16.Benefits of Agreement.  This Agreement shall inure to the benefit of the
Corporation, the Grantee and their respective heirs, executors, administrators,
personal representatives, successors and assigns.

17.Severability.  In the event that any one or more provisions of this Agreement
shall be deemed to be illegal or unenforceable, such illegality or
unenforceability shall not affect the validity and enforceability of the

- 5 -

 

--------------------------------------------------------------------------------

 

remaining legal and enforceable provisions hereof, which shall be construed as
if such illegal or unenforceable provision or provisions had not been inserted.

18.Governing Law.  This Agreement will be construed and governed in accordance
with the laws of the State of Delaware without regard to its principles of
conflicts of law. In the event that either party is compelled to bring a claim
related to this Agreement, to interpret or enforce the provisions of the
Agreement, to recover damages as a result of a breach of this Agreement, or from
any other cause (a “Claim”), such Claim must be processed in the manner set
forth below:

  

(i)THE SOLE AND EXCLUSIVE METHOD TO RESOLVE ANY CLAIM IS ARBITRATION, AND EACH
PARTY WAIVES THE RIGHT TO A JURY TRIAL OR COURT TRIAL.  Neither party shall
initiate or prosecute any lawsuit in any way related to any Claim covered by
this Agreement.

 

(ii)The arbitration shall be binding and conducted before a single arbitrator in
accordance with the then-current JAMS Arbitration Rules and Procedures for
Employment Disputes or the appropriate governing body, as modified by the terms
and conditions of this paragraph.  Venue for any arbitration pursuant to this
Agreement will lie in Seattle, Washington. The arbitrator will be selected by
mutual agreement of the parties or, if the parties cannot agree, then by
striking from a list of arbitrators supplied by JAMS or the appropriate
governing body.  The Corporation shall pay the arbitrator’s fees and arbitration
costs (recognizing that each side bears the cost of its own deposition(s),
witness, expert and attorneys’ fees and other expenses as and to the same extent
as if the matter were being heard in a court of law).  Upon the conclusion of
the arbitration hearing, the arbitrator shall issue a written opinion revealing,
however briefly, the essential findings and conclusions upon which the
arbitrator’s award is based.  The award of the arbitrator shall be final and
binding.  Judgment upon any award may be entered in any court having
jurisdiction thereof.  

 

19.No Right to Continue Employment or Consulting Relationship.  Nothing
contained in this Agreement shall be construed as (a) a contract of employment
between the Grantee and the Corporation, (b) as a right of the Grantee to be
continued in the employ of the Corporation or any Affiliate or continue its
Consulting Relationship with the Corporation or any Affiliate, or (c) as a
limitation of the right of the Corporation to discharge the Grantee at any time,
with or without cause (subject to any applicable employment agreement) or
terminate the Grantee’s Consulting Relationship with the Corporation or any
Affiliate at any time or for any reason.

20.Definitions.  Unless otherwise defined herein, all capitalized terms used in
this Agreement shall have the same definitions as set forth in the Plan.

21.Incorporation of Terms of Plan.  This Agreement shall be interpreted under,
and subject to, all of the terms and provisions of the Plan, which are
incorporated herein by reference.

BY WAY OF THEIR EXECUTION OF THE RSU AWARD TO WHICH THIS AGREEMENT RELATES AND
IS ATTACHED, the Corporation and the Grantee (and each of their heirs,
successors and assigns) agree to be bound by each and every one of the terms set
forth in this Agreement.

 

- 6 -

 